Citation Nr: 1112029	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-09 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2006 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been associated with the claims file.

For the reasons explained below, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of the Veteran's claim for a higher initial rating for his service-connected PTSD and, therefore, the Board has jurisdiction over this claim.  Thus, the issues presented on appeal on the cover page have been modified to add the TDIU issue.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran contends that he has tinnitus related to noise exposure in service, and that the symptomatology related to this condition have continued from service until the present.  Contrarily, the March 2008 VA audiological examiner stated that the Veteran denied having tinnitus.  The examiner noted that the Veteran did not have tinnitus based on his description of experiencing a periodic, short duration, ringing in the ears, considered to be normal "head noise."  However, during the March 2010 hearing the Veteran asserted that he does have tinnitus as a result of noise exposure in service.

A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board notes that VA's duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history. Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In light of the foregoing, the Board finds that an additional audiological examination with an opinion is needed to adequately address the Veteran's service connection claim for tinnitus.  

Turning to the claim for a higher initial rating for the service-connected PTSD, the Veteran reports that he has experienced a worsening of his PTSD symptoms since his last VA examination in October 2008.  In addition, the October 2008 VA examiner indicated that the Veteran's Global Assessment of Functioning (GAF) score of 45 was somewhat lower than the score of 55 noted two months prior.  A review of VA outpatient treatment records further shows that during 2006 and 2007 clinicians assigned GAF scores ranging from 65 to 75.  Since December 2008, however, the Veteran's GAF scores have been consistently reported as 55.  The differences in the GAF scores throughout the time period on appeal dating from January 2005 to the present vary widely, making it unclear as to which score should be provided the most probative weight, or whether the scores are reflective solely of the impairment being caused by the service-connected PTSD as opposed to other nonservice-connected conditions.  Thus, for all of these reasons, the Board finds that a remand is required in order to conduct an additional PTSD examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Here, during the March 2010 Travel Board hearing, the Veteran asserted that he is not able to work because of his service-connected PTSD.  Therefore, the Board finds that the issue of a TDIU has been raised by the record.  Accordingly, a TDIU claim must be considered upon remand.

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that, as part of the duty to assist, the Secretary shall make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA is obligated to assist the claimant in obtaining relevant records, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. See 38 C.F.R. § 3.159 (c), (d).  The August 2008 VA treatment report referred to by the October 2010 VA examiner is not of record.  Attempts should be made to obtain this record, as well as any additional VA treatment records dating from May 2009 to the present.  See 38 U.S.C. § 5103A(b)(1).

Finally, according to an April 2009 VA treatment report, the Veteran is receiving Social Security benefits.  It does not appear that any Social Security Administration (SSA) records have been obtained, and therefore this must be accomplished on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

2.  Obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits, as well as copies of the medical records considered in conjunction with that determination.

3.  Obtain copies of all psychiatric and audiology treatment received at the Palo Alto, VA Medical Center, and the Stockton VA Outpatient Clinic, from August 2008 to the present.

4.  Schedule the Veteran for a VA audiology examination in order to determine the nature and etiology of any tinnitus that may be present.  The claims folder must be made available to the examiner for review.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a probability of at least 50 percent or more), that any current tinnitus is related to an event, injury, or disease in service.  In providing this opinion, it is conceded that the Veteran was exposed to loud noises in service based on the separate grant of service connection for PTSD based on his combat exposure.  Accordingly, the focus of the examiner's opinion should be on whether there is an etiological connection between this in-service noise exposure and any current tinnitus.  

A full rational must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide an opinion without resorting to speculation, a detailed supporting explanation must be provided.  

5.  Schedule the Veteran for a Social and Industrial Survey.  

6.  Schedule the Veteran for a PTSD Review examination in order to determine the extent and severity of this service-connected condition.  The claims folder must be made available to the examiner for review.  

The examiner is specifically requested to attempt to either (1) reconcile or provide an explanation concerning the fluctuating Global Assessment of Functioning (GAF) scores of record, or (2) provide an explanation concerning how these scores are reflective of the fluctuating level of symptomatology solely attributable to the Veteran's service-connected PTSD or lipomas during the period of January 2005 to the present.  If the examiner is unable to differentiate between what parts of the GAF score are attributable to the service-connected conditions and what parts are attributable to other nonservice-connected physical or mental conditions, the examiner should so state with a supporting analysis.  

Additionally, the examiner is requested to comment on the Veteran's current level of social and occupational impairment due to his PTSD, and any other related psychiatric disorders, to include the impact this condition has on his ability to engage in substantially gainful employment.  

A full rational must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide an opinion without resorting to speculation, a detailed supporting explanation must be provided.  

7.  Following the completion of the above, readjudicate the claims on appeal, including the claim for entitlement to TDIU.  If any claims are not granted to the Veteran's satisfaction, send both he and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

An appellant has the right to submit additional evidence and argument on a matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

